Martin, P. J.
The property affected by this proceeding is known as Nos. 113 and 115 East Eighty-first street, borough of Manhattan, city of New York, a plot forty feet by one hundred and two feet, improved with two three-story and basement, brownstone front, brick dwellings. The property was assessed in 1937 at $75,000 and in 1939 at $71,000. Plaintiff’s expert valued the property at $58,000, allowing a land value of $52,000. Defendant’s expert valued the property at $86,320, with a land value of $61,320.
The reproduction value of the buildings, according to plaintiff’s expert, is $12,752.61, whereas defendant placed it at $25,000. It may be of interest to note that for insurance purposes the same expert of the plaintiff appraised the buildings at a much higher figure. The amount of insurance carried at the direction of the mortgagee is not necessarily a true measure of value, but it may be an element to be considered in connection with the mortgagee’s estimate of value.
The referee was of the opinion that the assessed valuation of 1939 represented the fair and reasonable market value of the property. On the record before' us, and considering all of the elements in accordance with the rule laid down in Heiman v. Bishop (272 N. Y. 83), we are of opinion that the fair and reasonable market value of this, property is $75,000.
The order and judgment should be modified accordingly, and as so modified affirmed, with costs to the appellant.
Untermyer, Dore and Cohn, JJ., concur; Callahan, J., dissents and votes to affirm.
Order and judgment modified in accordance with opinion, and as so modified affirmed, with costs to the' appellant. Settle order on notice.